DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Response to Amendment
The amendment filed 08/01/2022 has been entered.
Claims 2-3 are cancelled. 
Claim 1 is amended.
Claims 1, and 4-25 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (IEEE; Oct 2008).
Regarding claim 1, Kim discloses an acoustic detection system for detecting at least partly submerged targets in a sensitive area defined with respect to an infrastructure[ Abstract], wherein the detection system comprises at least one multistatic detection group[Figs: #6c,#6d], each multistatic detection group defining a detection area[Area covered by transmitter and receiver], and the acoustic detection system comprising:
a submerged transmitter transmitting at low frequencies[Tx];
a plurality of submerged receivers comprising at least two receivers[Rx1, Rx2, Rx3], each receiver of a given group forming, with the transmitter of said group, a bistatic pair, each bistatic pair generating an elementary detection area[Fig #6c and #6d has detection zones indicated by arrows near Rx1, Rx2 and Rx3] surrounding a blind zone[the zone between the transmitter Tx and each receiver is a blind zone; Fig #6b; Page 1375, Right Column discloses the RMSE zone], a blind zone associated with a bistatic pair corresponding to a non-detection zone[the zone between the transmitter Tx and each receiver is a blind zone; Fig #6b; Page 1375, Right Column], the detection area of said group being formed by all of the elementary detection areas of said receivers of the group[Figs: #6c and #6d have the detection zones of each receiver which increase overall coverage and performance],
wherein the acoustic detection system is configured such that the blind zone of each receiver in a given detection group is at least partly covered by the elementary detection areas of neighboring receivers of the acoustic detection system with a configuration that comprises[Blind zone is covered by other overlap from detector as seen in Fig #6d and on page 1377, left column where transmitter to receiver range can be varied from 0.5km to 4.5km]
the receivers of a given group describe at least one piecewise linear form[Fig #6c, can draw a line between receives], and wherein the receivers of a given group comprise at least one reference pair, said reference pair comprising receivers that are adjacent and equidistant from the transmitter[Fig #6d, Rx1 and Rx2 receivers are at a distance to each other and equidistant from transmitter], the rectilinear segment linking the receivers of said reference pair being situated at a distance D from the transmitter, called reference transmitter - receiver distance[a line drawn connecting receivers is at a distance from transmitter], the distance of a given receiver of the group from the axis of symmetry of the reference pair[distance of Rx3 to the axis of symmetry between the two receivers Rx] and Rx2 with a line drawn between them], from among the receivers of the group other than the receivers of the reference pair[#Rx3], depending on the reference transmitter-receiver distance D and on the distance (2x1) between the receivers of the reference pair[any receiver such as Rx3 has a geometric relationship-Selecting any point for Rx3 will create some dependence to the line between Rx1 and Rx2 and distance to transmitter-See comparison in figs below as Fig 6d of prior art in Kim on the left as compared to Fig 7A of applicants invention on the right. Both have the lines D and 2x1 and any new receiver Rx3 will have some dependence on the two lines due to the nature of basic geometry]. 

    PNG
    media_image1.png
    378
    827
    media_image1.png
    Greyscale

the distance (2x1) between the receivers of the reference pair is a function of the reference transmitter-receiver distance (D) and of the minimum range Rmono of an equivalent monostatic sonar on all of the possible targets[Pages 1372-1376 discloses RR for monostatic sonar and Kim compares that to the bistatic and multistatic sonar modeling for comparing distances. The formulas and analysis shows that the distance between receivers and distance to transmitters are related and compared to monostatic sonar].  
Regarding claim 4, Kim discloses wherein the receivers of each group are arranged in at least one layer[Fig 2a has at least one layer of receivers], and 
wherein, for at least one group of the system, the receivers of at least one layer of said group describe a piecewise linear form[each receiver is piecewise linear to the next receiver], the receivers of the reference pair being symmetrical about an axis of symmetry passing through the transmitter[distance of Rx3 to the axis of symmetry between the two receivers Rx1 and Rx2 with a line drawn between them the reference pair receivers are symmetrically arranged about an axis any receiver such as Rx3 has a geometric relationship-Selecting any point for Rx3 will create some dependence to the line between Rx1 and Rx2 and distance to transmitter].  
Regarding claim 5, Kim discloses the distance xi between a given receiver RX 1[Receiver Rx3 of Fig 6d], other than the receivers of the reference pair[Rx1 and Rx2], and the axis of symmetry of the form depends on the distance xi-1 between the adjacent receiver RXi-1 and the axis of symmetry[Distance from Rx3 to axis between Rx1 and Rx2], said adjacent receiver being situated between said given receiver and the axis of symmetry[Rx2 between Rx3 and axis], and 
wherein that the distance of the i-1th receiver from the reference receiver, situated on the same side as the i-1th receiver with respect to the axis[Rx3 is next to Rx2 on the side of the imaginary axis drawn between Rx1 and Rx2], depends on the index i of the receiver and on the distance x1 of the receiver of said reference pair from the axis of symmetry[Distance from Rx3 to the axis between Rx1 and Rx2, is further away from Rx1 and Rx2 to the axis].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (IEEE; Oct 2008) as applied to claim 1 and 3 above, and further in view of Dix (GB 2240847 A).
Regarding claim 13, Kim does not explicitly teach at least one group having at least two layers of receivers, the layers of receivers being arranged at different reference transmitter-receiver distances.
Dix teaches that at least one group having at least two layers of receivers, the layers of receivers being arranged at different reference transmitter- receiver distances. [Fig 2a, 2c; #231 and #232 or #251 and #252 are two layers of receivers at different distances]
It would have been obvious to one of ordinary skill in the art to have modified the sonar receivers of Kim further in view of the arrangement of receivers of Dix in order to create multiple layers of receivers at different distances. Doing so would give more coverage and redundancy.
Regarding claim 15, Kim does not explicitly teach linear layers of receivers and/or circular layers of receivers, a linear layer comprising receivers that are substantially aligned in a line, a circular layer comprising receivers describing an at least partly circular form, some receivers being able to be shared between any two groups.
Dix teaches that at least linear layers of receivers and/or circular layers of receivers, a linear layer comprising receivers that are substantially aligned in a line, a circular layer comprising receivers describing an at least partly circular form, some receivers being able to be shared between any two groups. [Fig 2a, 2c; #231 and #232 or #251 and #252 are two layers of receivers that are either circular or partly circular in 2a or 2c which is linear or partly linear of which there is overlap meaning sharing between groups]
It would have been obvious to one of ordinary skill in the art to have modified the sonar receivers of Kim further in view of the arrangement of receivers of Dix in order to create either circular or linear layers of receivers. Doing so would give more coverage and redundancy.
Regarding claim 19, Kim does not explicitly teach the elementary detection areas of at least some of the end receivers of a given detection group at least partly overlap with the end receivers of an adjacent detection group.
Dix teaches the elementary detection areas of at least some of the end receivers of a given detection group at least partly overlap with the end receivers of an adjacent detection group. [Figs 2a-d shows overlap between groups]
It would have been obvious to one of ordinary skill in the art to have modified the detection areas in Kim in view of the arrangement of groups in Dix in order to combine groups to widen the detection area.
Regarding claim 21, Kim does not explicitly teach at least one sensor chosen from among the group consisting of a magnetic sensor, an acoustic sensor, anon-acoustic sensor, and a classification unit configured to use information derived from the signals of the sensor or sensors to classify the target.
Dix teaches that at least one sensor chosen from among the group consisting of a magnetic sensor, an acoustic sensor, a non-acoustic sensor, [Abstract covers sonar which is acoustic and claims 6 & 7 are about magnetic sensors] and a classification unit configured to use information derived from the signals of the sensor or sensors to classify the target.[#318 of Fig 3- Classification logic system in sonar]
It would have been obvious to one of ordinary skill in the art to have modified the sensors of Kim further view of magnetic and acoustic sensors and classification unit used in Dix in order be able to better classify targets by various means.
Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (IEEE; Oct 2008) as applied to claim 1 above, and further in view of Lerro (US 20100039751 A1).
Regarding claim 18, Kim does not explicitly teach each receiver is configured to receive signals in a frequency band lower than 30 kHz. [Though one skilled in the art would know what low frequencies should be applied in sonar].
Lerro teaches that each receiver is configured so as to receive signals in a frequency band lower than 30 kHz.[0034 teaches use of frequencies under 30kHz]
It would have been obvious to one of ordinary skill in the art to have modified the sonar receivers of Kim further in view of the frequencies used in Lerro in order to create use low frequencies for longer range in sonar.
Regarding claim 23, Kim does not explicitly teach a processing unit implementing coherent and adaptive processing of the receivers in order to receive echoes of targets on a receiver, including during the direct reception of the transmission of pulses ("Rx as Tx)
Lerro teaches that a processing unit implementing coherent and adaptive processing of the receivers in order to receive echoes of targets on a receiver, including during the direct reception of the transmission of pulses ("Rx as Tx") [0031, 0037, 0048, 0055, 0056, 0059, 0060, 0065, 0066, 0075 and 0080]
It would have been obvious to one of ordinary skill in the art to have modified the sonar system in Kim further in view of the processing system of Lerro in order to create a processor that implemented coherent and adaptive processing. Doing so would improve filtering.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over  Kim (IEEE; Oct 2008) as applied to claim 1 above, and further in view of Rikoski (US 9529082 B1).
Regarding claim 25, Kim does not explicitly teach wherein at least some of the adjacent groups are configured to transmit orthogonal codes in the same frequency band, and have shared common receivers, said shared receivers using the multistatic echoes of the targets coming simultaneously from the transmitters of said adjacent groups, the receivers being configured to distinguish the received echoes between two transmitters.[Though Kim envisions multiple transmitters and receivers as possible in page 1373]
Rikoski teaches that at least some of the adjacent groups are configured to transmit orthogonal codes in the same frequency band, and have shared common receivers, said shared receivers using the multistatic echoes of the targets coming simultaneously from the transmitters of said adjacent groups, the receivers being configured to distinguish the received echoes between two transmitters. [Col 22; lines 25-35 teach using phases to distinguish between transmitters using the same frequency]
It would have been obvious to one of ordinary skill in the art to have modified the sonar system in Kim further in view of the phase transmission of Rikoski in order to distinguish the received transmissions. Doing so would prevent interference between transmitters and improve detection.
Allowable Subject Matter
Claims 6-12, 14-16, 17, 20, 22, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.
The amended claims involve adding the limitations of claim 3 into claim 1. Both claims have been rejected in the final rejection dated 01/31/2022 using Kim (IEEE; Oct 2008). The reasons for rejection and the applicant arguments have been addressed in the present rejection and in the final rejection dated 01/31/2022. 
With regards to the arguments in the remarks dated 08/01/2022.  Regarding the relationship between D and the distance (2x1), any receiver in Kim such as Rx3 has a geometric relationship. Selecting any point for Rx3 will create some dependence to the line between Rx1 and Rx2 and distance to transmitter. 
Regarding the argument that Kim does not mention a blind zone and is concerning RMSE the fig 6d and page 1375 of Kim. Kim is still concerned with bistatic sonar which is relevant the claimed invention. A person of ordinary skill would understand that an area where the accuracy is less good could be understood to be a blind zone with subsequent receivers being used to compensate. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments on pages 19-21 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants remaining arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645